Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 33 is indefinite because it is unclear what is meant by motor force and cycle time.  What does the cycle time refer to?  What is the motor force?

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  	Claims  1-2, 7, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovik (US2015/0251291) in view of Dunn et al. (US2011/0186081) or Cote et al. (US2016/0074940),  as evidenced by Dore (2016/0074911), and as further evidenced by Roach (4716684).
Re claim 1, Hovik teaches a method of smoothing a machined part, by providing a tank, filling the tank with fluidized solid media, generating  a motion of the tank, thereby causing the media in the tank to flow rotationally in the tank, placing the part in the tank so the part is suspended in the media and is carried in the tank, so that the part moves in a submerged circuitous motion in the media in the tank while the media flow rotationally in the tank, wherein the surface of the part is smoothed by abrasion of the media (paragraphs 2-3, 6-8, and 20, Fig. 2).  Hovik teaches smoothing 3D parts, but does not teach 3D printed parts or an additively manufactured part. Dunn et al. teach an oblong tank for removing of support structure from a 3D object by agitation (paragraphs 7-8).  Paragraphs 2-3 teaches it is well known in the art to using additive manufacturing technologies for building 3D parts and further teaches well known in the art to remove support material (i.e. media) from 3D parts. Similarly, Cote et 
Re claim 1, Hovik in view of Dunn or Cote, and as evidenced by Dore et al. teach the invention substantially as claimed with the exception of the springs mounted to the top portion of the tank.  It is noted that paragraph 25 of the specification teaches that the springs can be positioned at the top and bottom of the tank, thereby suggesting that there is no criticality in positioning of the springs as long as the tank is stable.  While Hovik teaches the springs are positioned at the bottom of the tank, Roach is relied up to teach the springs 16 positioned at the top of the tank 18. In view of the teachings of Hovik and Roach et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have positioned the springs in any desired location in order provide the desired stability for the tank.  
Re claim 2, the limitations are met by Hovik, specifically claim 2 is read broadly such that any structure on the inner surface of the tank would direct the solid media away from the inner surface.  Re claim 2, applicant is directed to element 128 which teaches one or more inlets which provide a flow of process water to the volume of abrasive media and therefore reads on the limitations of claim 2. Applicant is also directed to paragraph 20 of Hovik.  Re claim 7, refer to paragraphs 22.  Re claims 21-23, Hovik in view of Dunn et al. or Cote et al., and as further evidenced by Dore and Roach et al., do not teach the specified amplitude and frequency.  Paragraph 19 of Hovik teaches the frequency depends on the rotational speed of the drive shaft. Absent a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to adjust the frequency and amplitude of the vibrator motor in order to achieve the desired level of cleaning and/or deburring of parts, as well as improve surface finish.  Re claim 24, refer to paragraph 23 of Hovik. Re claim 25, the examiner argues that since the tank 102 is positioned within the frame 134 and base (Fig. 1 of Hovik), the frame serves to dampen the sound.  Specifically, any object/article out of the tank 102 serves to dampen the sound from the tank as the tank is being vibrated.  Re claim 26, refer to paragraph 20 of Hovik.
7. 	Claims 8, 12, 14-15, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovik (US2015/0251291) in view of Dunn et al. (US2011/0186081) or Cote et al. (US2016/0074940),  as evidenced by Dore (2016/0074911).
Re claim 8, is similar to claim 1 with the exception of the springs mounted on the top portion. Re claim 8, in reference to eccentric motor, refer to paragraph 7 for example of Hovik.  Re claim 8, in reference to the shape of tank, refer to Fig. 1 of Hovik.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the tank depending upon such factors as the size of the part being treated, wherein the part is made by additive manufacturing, as taught by Dunn et al. or Cote et al.  Additionally, the courts have held that the configuration of a container was a matter of choice which a person of ordinary skill in the art would have found obvious absent a showing of criticality and/or unexpected results (In re Dailey, CCPA 1966, In re Rose, CCPA 1955). Re claim 8, in reference to the motor connected to the tank at an angle offset to a vertical to create a rotational flow, Hovik specifically teaches that the drive shaft 112 is provided with counterweights 116 which can be positioned off-center, so that the drive shaft vibrates as it rotates (paragraph 19).  Re claim 12, the examiner argues that since the tank 102 is positioned within the frame 134 and base (Fig. 1 of Hovik), the frame serves to dampen the sound.  Specifically, any object/article out of the tank 102 serves to dampen the sound from the tank as the tank is being vibrated.  Re claim 14, refer to paragraph 38 of Hovik.  Re claim 15, applicant is directed to element 128 which teaches one or more inlets which provide a flow of process water to the volume of abrasive media and therefore reads on the limitations of claim 15. Applicant is also directed to paragraph 20 of Hovik.     Re claim 27, Hovik in view of Dunn et al. or Cote et al., and as further evidenced by Dore, teach the invention substantially as claimed with the exception of the claimed density.  The examiner argues that the density is a chemical property of the solid media.  Absent a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to adjust the size and type of solid media depending upon such parameters as the type of part being treated, the frequency and amplitude of the sonication and the size of the tank. 
8.	Claims 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovik (US2015/0251291) in view of Dunn et al. (US2011/0186081) or Cote et al. (US2016/0074940).
Re claim 28, Hovik teaches a method of smoothing a machined part, by providing a tank, filling the tank with fluidized solid media, generating  a motion of the tank, thereby causing the media in the tank to flow rotationally in the tank, placing the part in the tank so the part is suspended in the media and is carried in the tank, so that the part moves in a submerged circuitous motion in the media in the tank while the media flow rotationally in the tank, wherein the surface of the part is smoothed by abrasion of the media (paragraphs 2-3, 6-8, and 20, Fig. 2).  Hovik teaches smoothing 3D parts, but does not teach an additively manufactured part. Re claim 28, the examiner argues since applicant has not claimed a specific height of the tank, the limitations of a metacentric height by met by Fig. 2 of Hovik.  Additionally, since applicant’s specification (paragraph 25) teaches that the metacentric height creates a stable dynamic motion, the examiner further argues that the limitations are met by Hovik since the fluidized solid media flow rotationally in the tank, as illustrated in Fig. 2. Dunn et al. teach an oblong tank for removing of support structure from a 3D object by agitation (paragraphs 7-8).  Paragraphs 2-3 teaches it is well known in the art to using additive manufacturing technologies for building 3D parts and further teaches well known in the art to remove support material (i.e. media) from 3D parts. Similarly, Cote et al. teach it is well known and conventional in the art to remove powder material from a part created by additive manufacturing by vibrating the part (paragraphs 4-5, and 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hovik to include treating additively manufactured parts, as taught by Dunn et al. or Cote et al., for purposes of performing the same function of removing support material from the part.  Re claim 29, refer to Fig. 2 of Hovik. Applicant is directed to element 128 which teaches one or more inlets which provide a flow of process water to the volume of abrasive media and therefore reads on the limitations of claim 29.   Re claims 30-31, refer to paragraph 20 of Hovik et al.   Re claim 32, the limitations are broadly read to recite any angle of the solid media.  Therefore, the limitations are met by Hovik because the churning motion and vibration of the tank results in the solid media being directed throughout the tank at various angles.   Re claim 33, the limitations are met in view of the indefiniteness.  Furthermore, depending upon the frequency and the amplitude of the motor (i.e. motor force), the solid media will be dispersed in various directions throughout the tank. 
Response to Arguments
9. 	 The rejection of the claims, under 112, first paragraph is withdrawn in view of arguments presented by applicant.
10. 	The rejection of the claims, under 112, second paragraph is maintained for the reasons set forth above. 
11.	Applicant argues that the prior art fails to teach springs attached to the top portion of the tank.  Applicant’s newly amended limitations are taught by Roach et al.  Furthermore, as previously discussed, applicant’s specification suggests there is no criticality in the positioning of the springs, as the springs can be positioned at the top or bottom of the tank. 
12.  	In reference to the limitations of the eccentric motor angled offset to the vertical.  The prior art of Hovik teaches the drive shaft having counterweights which are offset. 
13. 	In reference to the limitations of a metacentric height, the examiner argues since applicant has not claimed a specific height of the tank, the limitations of a metacentric height by met by Fig. 2 of Hovik.  Additionally, since applicant’s specification (paragraph 25) teaches that the metacentric height creates a stable dynamic motion, the examiner further argues that the limitations are met by Hovik since the fluidized solid media flow rotationally in the tank, as illustrated in Fig. 2.  
14. 	The examiner continues to maintain the position that vibrating a 3D part or an additively manufactured part to remove fluidized solid media is neither novel or unobvious for the reasons recited above and further in view of the cited prior art.  In an interview on 9/10/2020 with Mr. Roberts, the examiner suggested applicant amend the claims to include structural features directed to providing guide ribs semi cylindrical in shape and spaced evenly longitudinally across an inner surface of the tank to create an inward force towards the center of the tank on the media to prevent the part from contacting the inner surface of the tank.    However, no agreement has been reached.
15. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc